
	
		I
		112th CONGRESS
		1st Session
		H. R. 1786
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To provide for the application of sections 552, 552a, and
		  552b of title 5, United States Code (commonly referred to as the Freedom of
		  Information Act and the Privacy Act), and the Federal Advisory Committee Act (5
		  U.S.C. App.) to the Smithsonian Institution, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Open and Transparent Smithsonian Act
			 of 2011.
		2.Application of
			 open government statutes to the Smithsonian Institution
			(a)In
			 GeneralThe following provisions shall apply to the Smithsonian
			 Institution:
				(1)Section 552 of
			 title 5, United States Code (commonly referred to as the Freedom of Information
			 Act).
				(2)Sections 552a of title 5, United States
			 Code (commonly referred to as the Privacy Act).
				(3)Sections 552b of title 5, United States
			 Code (relating to open meetings).
				(4)The Federal
			 Advisory Committee Act (5 U.S.C. App.).
				(b)AgencyFor
			 purposes of each provision of law under subsection (b)—
				(1)the Smithsonian
			 Institution shall be an agency; and
				(2)the Secretary of
			 the Smithsonian Institution shall be the head of the agency.
				(c)Effective date
			 and application
				(1)Effective
			 DateThis section shall take
			 effect on the date of enactment of this Act.
				(2)ApplicationThis section shall apply to—
					(A)all actions taken by the Board of Regents
			 of the Smithsonian Institution or any officer or employee of the Smithsonian
			 Institution before, on, or after the date of enactment of this Act;
					(B)any record created before, on, or after
			 that date; and
					(C)any meeting held
			 before, on, or after that date.
					
